UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-01685 Name of Registrant:Vanguard Morgan Growth Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end:September 30 Date of reporting period:December 31, 2013 Item 1: Schedule of Investments Vanguard Morgan Growth Fund Schedule of Investments As of December 31, 2013 Market Value Shares Common Stocks (99.6%) 1 Consumer Discretionary (21.8%) * Amazon.com Inc. 347,775 138,689 TJX Cos. Inc. 2,097,013 133,643 Home Depot Inc. 1,473,575 121,334 Lowe's Cos. Inc. 2,358,798 116,878 Comcast Corp. Class A 2,128,401 110,602 NIKE Inc. Class B 1,399,714 110,073 * priceline.com Inc. 85,922 99,876 Starwood Hotels & Resorts Worldwide Inc. 1,224,739 97,306 * O'Reilly Automotive Inc. 612,525 78,838 Wyndham Worldwide Corp. 1,024,681 75,509 Twenty-First Century Fox Inc. Class A 1,769,391 62,247 * Michael Kors Holdings Ltd. 761,717 61,844 Omnicom Group Inc. 723,324 53,794 Wynn Resorts Ltd. 248,867 48,332 Inditex SA ADR 1,463,439 48,323 * Discovery Communications Inc. Class A 528,421 47,780 * Chipotle Mexican Grill Inc. Class A 86,603 46,140 Ford Motor Co. 2,764,109 42,650 Ralph Lauren Corp. Class A 236,444 41,749 * Netflix Inc. 110,294 40,607 * LKQ Corp. 1,135,543 37,359 PulteGroup Inc. 1,826,196 37,200 Scripps Networks Interactive Inc. Class A 412,220 35,620 PetSmart Inc. 463,250 33,701 Harley-Davidson Inc. 457,615 31,685 * Dollar Tree Inc. 525,338 29,640 Luxottica Group SPA ADR 514,439 27,739 Starbucks Corp. 327,322 25,659 * Discovery Communications Inc. 298,190 25,006 * ASOS plc ADR 237,603 24,948 GNC Holdings Inc. Class A 409,480 23,934 Dick's Sporting Goods Inc. 409,475 23,790 VF Corp. 374,864 23,369 * HomeAway Inc. 547,330 22,375 Burberry Group plc 883,872 22,270 * Jarden Corp. 315,205 19,338 Tractor Supply Co. 234,930 18,226 * CarMax Inc. 382,110 17,967 * Lululemon Athletica Inc. 293,731 17,339 Buckle Inc. 328,867 17,285 * Urban Outfitters Inc. 457,150 16,960 * Bed Bath & Beyond Inc. 204,341 16,409 Delphi Automotive plc 245,000 14,732 * TRW Automotive Holdings Corp. 189,400 14,089 Time Warner Cable Inc. 96,700 13,103 CBS Corp. Class B 204,700 13,048 Viacom Inc. Class B 148,700 12,987 * DIRECTV 184,600 12,754 Walt Disney Co. 160,300 12,247 Las Vegas Sands Corp. 154,500 12,185 * Imax Corp. 402,520 11,866 * Ulta Salon Cosmetics & Fragrance Inc. 93,675 9,042 PVH Corp. 64,600 8,787 Gap Inc. 218,700 8,547 Goodyear Tire & Rubber Co. 340,200 8,114 Tiffany & Co. 84,800 7,868 McDonald's Corp. 79,700 7,733 Service Corp. International 424,275 7,692 Dunkin' Brands Group Inc. 157,573 7,595 * ASOS plc 74,482 7,589 Whirlpool Corp. 44,400 6,965 Target Corp. 107,800 6,820 Comcast Corp. 132,500 6,609 L Brands Inc. 95,200 5,888 BorgWarner Inc. 16,000 895 Consumer Staples (4.1%) Costco Wholesale Corp. 757,427 90,141 Whole Foods Market Inc. 1,029,103 59,513 CVS Caremark Corp. 744,893 53,312 * Green Mountain Coffee Roasters Inc. 565,003 42,703 Estee Lauder Cos. Inc. Class A 545,453 41,084 Herbalife Ltd. 426,160 33,539 Anheuser-Busch InBev NV ADR 295,093 31,416 Philip Morris International Inc. 164,000 14,289 PepsiCo Inc. 158,600 13,154 Wal-Mart Stores Inc. 159,600 12,559 Brown-Forman Corp. Class B 142,179 10,744 Kroger Co. 194,000 7,669 Coca-Cola Co. 177,156 7,318 Kraft Foods Group Inc. 119,400 6,438 Walgreen Co. 102,000 5,859 Altria Group Inc. 128,800 4,945 Hershey Co. 29,600 2,878 Colgate-Palmolive Co. 36,900 2,406 Energy (4.1%) Schlumberger Ltd. 697,772 62,876 Valero Energy Corp. 927,570 46,750 National Oilwell Varco Inc. 529,657 42,124 Oceaneering International Inc. 474,985 37,467 Cabot Oil & Gas Corp. 841,200 32,605 Apache Corp. 330,741 28,424 Core Laboratories NV 136,685 26,100 * Cameron International Corp. 357,620 21,289 * Continental Resources Inc. 138,700 15,606 EOG Resources Inc. 81,600 13,696 * Weatherford International Ltd. 871,890 13,506 Anadarko Petroleum Corp. 157,600 12,501 * Southwestern Energy Co. 300,070 11,802 * Concho Resources Inc. 108,646 11,734 * Superior Energy Services Inc. 380,270 10,119 * Gulfport Energy Corp. 157,455 9,943 Chesapeake Energy Corp. 334,200 9,070 *,^ SandRidge Energy Inc. 1,354,800 8,224 Helmerich & Payne Inc. 89,000 7,483 * Ultra Petroleum Corp. 319,700 6,921 *,^ InterOil Corp. 111,000 5,715 Cimarex Energy Co. 31,800 3,336 SM Energy Co. 26,000 2,161 Financials (5.4%) American Express Co. 1,094,914 99,342 Bank of America Corp. 4,546,368 70,787 Morgan Stanley 1,719,219 53,915 IntercontinentalExchange Group Inc. 216,964 48,800 Goldman Sachs Group Inc. 272,555 48,313 JPMorgan Chase & Co. 434,032 25,382 T. Rowe Price Group Inc. 240,865 20,177 Citigroup Inc. 358,900 18,702 * Affiliated Managers Group Inc. 83,265 18,059 Allied World Assurance Co. Holdings AG 153,200 17,282 American Tower Corporation 195,345 15,592 * Signature Bank 143,732 15,440 * E*TRADE Financial Corp. 734,300 14,422 Brown & Brown Inc. 430,115 13,501 Raymond James Financial Inc. 249,300 13,011 * Berkshire Hathaway Inc. Class B 105,900 12,555 Aon plc 143,900 12,072 Discover Financial Services 200,400 11,212 Ameriprise Financial Inc. 92,100 10,596 Arthur J Gallagher & Co. 223,080 10,469 Simon Property Group Inc. 48,200 7,334 Legg Mason Inc. 147,200 6,400 Public Storage 29,200 4,395 * Arch Capital Group Ltd. 71,100 4,244 General Growth Properties Inc. 200,500 4,024 * Realogy Holdings Corp. 55,200 2,731 Progressive Corp. 68,900 1,879 TD Ameritrade Holding Corp. 50,800 1,557 CIT Group Inc. 22,900 1,194 Health Care (16.9%) * Gilead Sciences Inc. 2,037,381 153,109 * Biogen Idec Inc. 545,771 152,679 * Celgene Corp. 856,883 144,779 Amgen Inc. 1,118,381 127,674 * Express Scripts Holding Co. 1,376,480 96,684 McKesson Corp. 445,566 71,914 Bristol-Myers Squibb Co. 1,153,773 61,323 Medtronic Inc. 1,059,053 60,779 Zimmer Holdings Inc. 551,150 51,362 * Alexion Pharmaceuticals Inc. 379,060 50,438 Allergan Inc. 429,050 47,659 Johnson & Johnson 504,994 46,252 CR Bard Inc. 344,595 46,155 * Vertex Pharmaceuticals Inc. 617,527 45,882 * Actavis plc 267,385 44,921 Becton Dickinson and Co. 402,031 44,420 * BioMarin Pharmaceutical Inc. 589,020 41,390 Merck & Co. Inc. 825,973 41,340 Novo Nordisk A/S ADR 211,145 39,011 Cooper Cos. Inc. 307,009 38,020 Aetna Inc. 541,911 37,170 Eli Lilly & Co. 691,514 35,267 * Perrigo Co. plc 229,280 35,185 Shire plc ADR 226,417 31,991 * Mylan Inc. 614,100 26,652 * Covance Inc. 248,800 21,909 Thermo Fisher Scientific Inc. 187,035 20,826 AbbVie Inc. 370,500 19,566 * Alkermes plc 440,570 17,914 * Catamaran Corp. 362,135 17,194 ResMed Inc. 353,695 16,652 * MEDNAX Inc. 282,982 15,106 Zoetis Inc. 441,770 14,442 * Salix Pharmaceuticals Ltd. 131,950 11,868 * Illumina Inc. 94,848 10,492 * Incyte Corp. Ltd. 202,000 10,227 * HCA Holdings Inc. 190,500 9,089 AmerisourceBergen Corp. Class A 125,400 8,817 * Boston Scientific Corp. 657,700 7,906 Cigna Corp. 83,700 7,322 * Cerner Corp. 117,798 6,566 UnitedHealth Group Inc. 79,300 5,971 Abbott Laboratories 151,100 5,792 St. Jude Medical Inc. 72,900 4,516 Universal Health Services Inc. Class B 54,900 4,461 *,^ Intrexon Corp. 142,900 3,401 * Quintiles Transnational Holdings Inc. 50,900 2,359 * Charles River Laboratories International Inc. 42,000 2,228 Industrials (14.1%) Boeing Co. 1,012,055 138,135 United Technologies Corp. 882,026 100,375 3M Co. 601,459 84,355 Honeywell International Inc. 830,561 75,888 Danaher Corp. 963,086 74,350 United Parcel Service Inc. Class B 692,856 72,805 Parker Hannifin Corp. 516,578 66,453 * B/E Aerospace Inc. 755,774 65,775 Rockwell Automation Inc. 465,477 55,001 Precision Castparts Corp. 202,208 54,455 TransDigm Group Inc. 306,068 49,283 Dover Corp. 496,925 47,973 Illinois Tool Works Inc. 526,217 44,244 Canadian Pacific Railway Ltd. 276,840 41,891 Pentair Ltd. 458,120 35,582 Chicago Bridge & Iron Co. NV 422,280 35,108 Tyco International Ltd. 723,436 29,690 Flowserve Corp. 355,700 28,040 * IHS Inc. Class A 220,370 26,378 * Hertz Global Holdings Inc. 800,660 22,915 AMETEK Inc. 367,608 19,362 Fastenal Co. 362,025 17,200 JB Hunt Transport Services Inc. 219,070 16,934 ADT Corp. 397,971 16,106 Watsco Inc. 165,060 15,856 * Kirby Corp. 148,200 14,709 * United Continental Holdings Inc. 377,900 14,296 Union Pacific Corp. 84,400 14,179 * Genesee & Wyoming Inc. Class A 145,360 13,962 MSC Industrial Direct Co. Inc. Class A 163,680 13,237 * WESCO International Inc. 136,744 12,453 Pall Corp. 145,092 12,384 * Stericycle Inc. 104,925 12,189 * Jacobs Engineering Group Inc. 193,300 12,176 * Clean Harbors Inc. 195,175 11,703 * United Rentals Inc. 143,460 11,183 * Armstrong World Industries Inc. 189,400 10,911 Delta Air Lines Inc. 388,500 10,672 KAR Auction Services Inc. 349,440 10,326 Emerson Electric Co. 135,900 9,537 Southwest Airlines Co. 494,600 9,318 Wabtec Corp. 125,100 9,291 Ingersoll-Rand plc 149,200 9,191 Expeditors International of Washington Inc. 196,245 8,684 Masco Corp. 352,500 8,026 * Quanta Services Inc. 252,975 7,984 IDEX Corp. 105,300 7,776 Lockheed Martin Corp. 51,100 7,597 Dun & Bradstreet Corp. 61,800 7,586 Carlisle Cos. Inc. 81,760 6,492 Acuity Brands Inc. 50,360 5,505 * Verisk Analytics Inc. Class A 76,830 5,049 * Chart Industries Inc. 31,900 3,051 Caterpillar Inc. 13,800 1,253 * Spirit Aerosystems Holdings Inc. Class A 20,000 682 Information Technology (29.6%) * Google Inc. Class A 300,953 337,281 Apple Inc. 580,748 325,864 Microsoft Corp. 6,329,515 236,914 Oracle Corp. 3,976,005 152,122 * Facebook Inc. Class A 2,636,003 144,084 MasterCard Inc. Class A 166,466 139,076 * Alliance Data Systems Corp. 450,291 118,395 QUALCOMM Inc. 1,314,155 97,576 NetApp Inc. 2,335,000 96,062 Visa Inc. Class A 430,411 95,844 * LinkedIn Corp. Class A 403,033 87,390 * Salesforce.com Inc. 1,386,381 76,514 Altera Corp. 2,310,858 75,172 Xilinx Inc. 1,600,875 73,512 * Check Point Software Technologies Ltd. 1,079,907 69,676 IAC/InterActiveCorp 999,152 68,632 Cisco Systems Inc. 2,937,688 65,951 SanDisk Corp. 826,395 58,294 Western Digital Corp. 655,955 55,035 * Yahoo! Inc. 1,224,471 49,518 * VMware Inc. Class A 531,607 47,690 Intuit Inc. 609,601 46,525 * Red Hat Inc. 743,419 41,661 * Informatica Corp. 946,347 39,273 Microchip Technology Inc. 801,904 35,885 * Cognizant Technology Solutions Corp. Class A 324,110 32,729 Paychex Inc. 656,956 29,911 Amphenol Corp. Class A 312,160 27,838 * eBay Inc. 507,141 27,837 * Workday Inc. Class A 289,598 24,083 International Business Machines Corp. 117,900 22,115 * Electronic Arts Inc. 906,800 20,802 * NetSuite Inc. 200,708 20,677 * FleetCor Technologies Inc. 170,713 20,002 Jack Henry & Associates Inc. 335,390 19,858 * Gartner Inc. 277,929 19,747 Fidelity National Information Services Inc. 354,595 19,035 * NXP Semiconductor NV 380,300 17,467 * Skyworks Solutions Inc. 540,705 15,443 * Atmel Corp. 1,947,303 15,247 * NCR Corp. 439,215 14,960 * Trimble Navigation Ltd. 413,440 14,346 * Cadence Design Systems Inc. 1,012,016 14,188 * WEX Inc. 135,930 13,461 Avago Technologies Ltd. Class A 251,300 13,291 * F5 Networks Inc. 146,265 13,290 *,^ Twitter Inc. 206,212 13,125 Texas Instruments Inc. 274,500 12,053 * Lam Research Corp. 208,710 11,364 * Autodesk Inc. 205,320 10,334 Motorola Solutions Inc. 144,257 9,737 Symantec Corp. 391,100 9,222 Western Union Co. 420,200 7,248 * Splunk Inc. 103,711 7,122 * Concur Technologies Inc. 66,550 6,867 * Freescale Semiconductor Ltd. 370,000 5,939 * Akamai Technologies Inc. 121,867 5,750 * Citrix Systems Inc. 84,250 5,329 MAXIMUS Inc. 118,600 5,217 * Yelp Inc. Class A 74,300 5,123 * Pandora Media Inc. 179,900 4,785 * Fiserv Inc. 39,000 2,303 FactSet Research Systems Inc. 18,000 1,954 * Micron Technology Inc. 60,300 1,312 EMC Corp. 34,300 863 LSI Corp. 76,400 842 Accenture plc Class A 7,700 633 Materials (2.3%) Monsanto Co. 510,691 59,521 FMC Corp. 537,233 40,540 Sherwin-Williams Co. 213,450 39,168 * WR Grace & Co. 215,635 21,320 Ashland Inc. 166,160 16,124 Eagle Materials Inc. 195,120 15,108 PPG Industries Inc. 57,491 10,904 Worthington Industries Inc. 243,535 10,248 Praxair Inc. 68,560 8,915 Celanese Corp. Class A 158,400 8,761 Cytec Industries Inc. 72,600 6,763 Rock Tenn Co. Class A 61,800 6,490 Albemarle Corp. 84,500 5,356 Westlake Chemical Corp. 22,300 2,722 Other (0.9%) 2 Vanguard Growth ETF 1,044,900 97,228 Telecommunication Services (0.4%) * SBA Communications Corp. Class A 416,295 37,400 Cogent Communications Group Inc. 119,300 4,821 * Level 3 Communications Inc. 66,700 2,212 Total Common Stocks (Cost $7,149,893) Market Value Coupon Shares ($000) Temporary Cash Investments (1.9%) 1 Money Market Fund (1.7%) 3,4 Vanguard Market Liquidity Fund 0.125% 183,915,232 183,915 Face Maturity Amount Date ($000) Repurchase Agreement (0.1%) Bank of America Securities, LLC (Dated 12/31/13, Repurchase Value $8,700,000, collateralized by Federal National Mortgage Assn. 0.000%-3.000%, 3/1/28-5/15/30, with a value of $8,874,000) 0.005% 1/2/14 8,700 8,700 U.S. Government and Agency Obligations (0.1%) 5,6 Fannie Mae Discount Notes 0.050% 1/22/14 500 500 5,6 Fannie Mae Discount Notes 0.075% 3/5/14 500 500 6,7 Federal Home Loan Bank Discount Notes 0.070% 2/5/14 3,400 3,399 5,6 Freddie Mac Discount Notes 0.150% 2/3/14 1,100 1,100 5,6 Freddie Mac Discount Notes 0.080% 2/10/14 2,500 2,500 Total Temporary Cash Investments (Cost $200,615) Total Investments (101.5%) (Cost $7,350,508) Other Assets and Liabilities-Net (-1.5%) 4 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $18,759,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.8% and 1.7%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $18,885,000 of collateral received for securities on loan. 5 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 6 Securities with a value of $5,699,000 have been segregated as initial margin for open futures contracts. 7 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The fund may enter into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). Morgan Growth Fund The following table summarizes the market value of the fund's investments as of December 31, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 10,677,367 29,859 — Temporary Cash Investments 183,915 16,699 — Futures Contracts—Assets 1 589 — — Futures Contracts—Liabilities 1 (27) — — Total 10,861,844 46,558 — 1 Represents variation margin on the last day of the reporting period. E. Futures Contracts: The fund may use index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate notional amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At December 31, 2013, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation ) E-mini S&P 500 Index March 2014 137 12,612 47 S&P 500 Index March 2014 10 4,603 182 229 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. F. At December 31, 2013, the cost of investment securities for tax purposes was $7,350,508,000. Net unrealized appreciation of investment securities for tax purposes was $3,557,332,000, consisting of Morgan Growth Fund unrealized gains of $3,576,095,000 on securities that had risen in value since their purchase and $18,763,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD MORGAN GROWTH FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: February 20, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD MORGAN GROWTH FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: February 20, 2014 VANGUARD MORGAN GROWTH FUND By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: February 20, 2014 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on March 27, 2012 see file Number 2-11444 , Incorporated by Reference.
